DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 July 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A warning device comprising: 
a processor configured to: 
detect an operation of interrupting interpretation of a medical image currently being interpreted and displayed on a display in a state in which an input operation is executable during execution of an interpretation support program for supporting interpretation of the medical image, wherein the operation of interrupting interpretation includes a switching of the medical image currently being interpreted and displayed on the display according to the input operation received by the processor; 
initiate a counter in response to the detection of the operation of interrupting interpretation of the medical image; and 
issue a warning in response to the counter exceeding a predetermined time in a case where an operation of resuming the interrupted interpretation is not detected within a predetermined time from a time at which the interruption operation is detected, wherein the warning triggers an output indicating that the interrupted interpretation of the medical image is still pending.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because following rules or instructions when supervising a radiologist is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II), such as determining a timeout period (e.g. by counting the number of days) and issuing a warning if the user exceeds the timeout period.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because it is directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
That is, other than reciting a generic computer recited at a high level of generality, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the generic computer recited with a high level of generality to implement the abstract concept, detecting an interruption when a user is interpreting medical images may be performed by a person either mentally, or with pen and paper, by looking at the user being interrupted and thinking about the results.
Similarly, monitoring a time period (e.g. by counting the number of days) generating a warning/alert may be, but for the generic computer, performed either mentally or with pen and paper.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-5 reciting limitations further defining the rules or instructions to follow when supervising a radiologist, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a processor configured to: 
an interpretation support program for supporting interpretation of the medical image, wherein the operation of interrupting interpretation includes a switching of the medical image currently being interpreted and displayed on the display according to the input operation received by the processor; 
wherein the warning triggers an output indicating that the interrupted interpretation of the medical image is still pending.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
As can be best determined, the recited computer is a generic computer invoked in its generic capacity to implement the abstract concept, as is consistent with the Specification as originally filed on 27 April 2020 page 21 paragraph 0088 disclosing a general-purpose computer. see MPEP 2106.05(f))
Regarding the interpretation support program and associated medical image, this limitation amounts to generally linking the abstract idea to a particular technological environment or field of use. see MPEP 2106.05(h)
Specifically, the interpretation support program and associated medical image are not part of the claimed warning device. Instead, these limitations merely provide data to the claimed warning device.
Regarding the display of an alert, this amounts to adding insignificant extra-solution activity to the abstract idea (such as amounts to insignificant application, see MPEP 2106.05(g)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 2-5 further reciting the interpretation support program and associated images, as well as another application in claim 2, additional limitation(s) which generally link(s) the abstract idea to a particular technological environment or field of use, e.g. computer software used for providing data for the claimed warning device).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a processor configured to: an interpretation support program for supporting interpretation of the medical image, wherein the operation of interrupting interpretation includes a switching of the medical image currently being interpreted and displayed on the display according to the input operation received by the processor; wherein the warning triggers an output indicating that the interrupted interpretation of the medical image is still pending; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the interpretation software, Reiner (20080312963) teaches that Picture Archival Communications System and Electronic Medical Record used to document patient findings are well-understood, routine, and conventional in the art (page 3 paragraph 0039-0040).
Regarding the feature of switching between image cases, Hawkins (20100131292) teaches that switching between radiology studies is well-understood, routine, and conventional in the art (page 1 paragraph 0005).
Regarding the display of an alert, Carlson (20060080619) teaches that generating an alert notify users of inactive document is well-understood, routine, and conventional in the art (Figure 3 label 312).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 2-5; as discussed above and incorporated herein). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

	Claims 6-8 recite substantially similar limitations in method, CRM, and device form, and therefore rejected for substantially similar rationale as applied to claim 1 above, and incorporated herein.
Specifically, claim 7 recites a CRM and claim 8 recites a memory and processor. These limitations are additional forms of the generic computer as discussed with claim 1 above (see Specification as originally filed on 27 April 2020 page 21 paragraph 0088 disclosing a general-purpose computer), and therefore do not provide any indicia of eligibility.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner (20080312963) in view of Hawkins (20100131292) and Carlson (20060080619).

Claim 1: Reiner teaches:
A warning device (Figure 1 illustrating a computer, page 9 paragraph 0156 illustrating displaying an alert to the user) comprising: 
a processor (Figure 1 illustrating a computer) configured to: 
detect an operation of interrupting interpretation of a medical image in a state in which an input operation is executable (page 11 paragraph 0186 illustrating an “active” radiologist with unread exams, page 11-12 paragraph 0187 illustrating assigning a “stat” exam to an “active” radiologist [considered to be a form of “interrupting interpretation”]) during execution of an interpretation support program for supporting interpretation of the medical image (page 12 paragraph 0189 illustrating a radiologist interpreting an exam); 
issue a warning in a case (page 12 paragraph 0215 illustrating alerting the radiologist that the entire dataset has not been reviewed and that the radiologist has not utilized a specific computer application for that dataset).
Reiner does not teach:
currently being interpreted and displayed on a display, wherein the operation of interrupting interpretation includes a switching of the medical image currently being interpreted and displayed on the display according to the input operation received by the processor.
Hawkins teaches:
currently being interpreted and displayed on a display, wherein the operation of interrupting interpretation includes a switching of the medical image currently being interpreted and displayed on the display according to the input operation received by the processor (page 2-3 paragraph 0023 illustrating a doctor examining a first patient file, and switching to a second patient file based on stat priority, page 5-6 paragraph 0051 illustrating a radiologist pulling a patient imaging study).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to switch to a stat patient, as in Hawkins, when examining a patient, as in Reiner, with the motivation of treating stat patients who have higher priority (Reiner; 11-12 paragraph 0187; Hawkins, page 2-3 paragraph 0023).
Reiner in view of Hawkins do not teach:
initiate a counter in response to the detection of the operation of interrupting interpretation of the medical image; and 
in response to the counter exceeding a predetermined time, where an operation of resuming the interrupted interpretation is not detected within a predetermined time from a time at which the interruption operation is detected, wherein the warning triggers an output indicating that the interrupted interpretation of the medical image is still pending.
Carlson teaches:
initiate a counter in response to the detection of the operation of interrupting (page 1 paragraph 0004 illustrating setting a timer for inactivity); and 
in response to the counter exceeding a predetermined time, where an operation of resuming the interrupted interpretation is not detected within a predetermined time from a time at which the interruption operation is detected, wherein the warning triggers an output indicating that the interrupted interpretation of the medical image is still pending (Figure 3 illustrating detecting inactivity in a document, label 312-314 illustrating notifying the user when the document has been inactive for longer than a threshold timeout period).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to issue the warning of Carlson with in the patient treatment system of Reiner in view of Hawkins with the motivation of reminding a user who is busy with an important phone call or instant message so that the user doesn’t forget the context of the incomplete document, and thereby saving the user time by reminding the user to complete the document as soon as possible (Carlson; page 1 paragraph 0002).
Specifically, this teaching would be beneficial within the system of Reiner because a radiologist who is interrupted by a “stat” exam (as is typical with a busy physician as described in Hawkins who is currently examining the file of a different patient in page 2-3 paragraph 0023) would have to suspend their current exam to tend to the “stat” exam, and thereby may forget the context of the suspended exam but for the timed reminder to return to the suspended exam at the earliest convenient moment.

Claim 2: Reiner in view of Hawkins and Carlson teach:
The warning device according to claim 1.
Reiner further teaches:
wherein the interruption operation is an operation of starting execution of another program other than the interpretation support program (page 11-12 paragraph 0187 illustrating initiating an emergent workflow schema [considered to be a form of “another program”] to accommodate the “stat” exam, as opposed to a “routine” exam with 48 hour turnaround time [considered to be a form of “the interpretation support program”]).

Claim 3: Reiner in view of Hawkins and Carlson teach:
The warning device according to claim 2.
Reiner further teaches:
wherein the other program is a program for transmitting and receiving a message (page 11-12 paragraph 0187 illustrating a “stat” exam [considered to be forms of “transmitting and receiving a message”]), related to a conference of the medical image to and from another terminal device (page 11 paragraph 0185 illustrating that the radiological consult exam is provided to the network and transmitted back to the referring physician and other users [considered to be “another terminal device”]).

Claim 4: Reiner in view of Hawkins and Carlson teach:
The warning device according to claim 1.
Reiner further teaches:
wherein the interruption operation is an operation of switching an image to a medical image other than the medical image being interpreted (page 11-12 paragraph 0187 illustrating tending to the “stat” exam [considered to be a form of “a medical image other than the medical image being interpreted”, the “routine” exam being interpreted is considered to be “the medical image being interpreted”]).

Claim 5: Reiner in view of Hawkins and Carlson teach:
The warning device according to claim 4.
Reiner further teaches:
wherein the operation of switching the image is an operation of switching the image to the medical image for which the interpretation is interrupted during execution of interpretation of a predetermined medical image or an operation of switching the image to a new medical image for which the interpretation is started during the execution of the interpretation of the predetermined medical image (page 11-12 paragraph 0187 illustrating switching to the images contained in the “stat” exam [considered to be a form of “the medical image for which the interpretation is interrupted during execution of interpretation of a predetermine medical image”, and also considered to be a form of “a new medical image for which the interpretation is started during the execution of the interpretation of the predetermined medical image”]).

	Claims 6-8 recite substantially similar rationale as claim 1, and are therefore rejected for substantially similar rationale as applied to claim 1 above, and incorporated herein.
	Specifically, Reiner teaches a non-transitory computer recording medium (Figure 1, page 9 paragraph 0156), and associated processor for use in executing programmed software code (Figure 1).

Response to Arguments
In the Remarks filed on 04 July 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

	On page 8 Applicant argues that the detecting interruption of an image workflow is performed using technical means.
	Examiner disagrees. The claim merely recites the function of detecting interruption without limitation to any specific technique. The broadest reasonable interpretation of this detecting step would include a human managing a physician operating the computer (e.g. certain method of organizing human activity) and/or a person observing the physician operating the computer and thinking about the results (e.g. mental processes). 

	On page 8 Applicant further argues that the counter is not directed towards human activity.
	Examiner disagrees. There is no technical limitation regarding how the counter is implemented. Instead, this limitation merely functionally recites the ability to measure time, which is well within the ability of a human (e.g. counting the number of days).

	On page 8 Applicant argues that the switching of computer display is not performed by human.
	Examiner agrees; however, the abstract concept still remains and has been found to have been recited without significantly more, as discussed above and incorporated herein (i.e. the computer display does not provide beyond using a generic computer, merely linking to a technical environment, and/or perform insignificant extra-solution activity).

	On page 8 Applicant further argues that a specific computer is required to process the passage of time to generate a message.
	Examiner disagrees, and submits that the claim does not require the special operation of a computer. Instead, a person could count the days (as discussed above), think about the results, and determine the time elapsed. The computer is merely invoked in its known generic capacity to perform known computer functions (e.g. displaying images and switching therebetween), and to perform the function of providing the warning message in a post hoc manner after human judgment has been exercised to determine the result.

	On page 8-9 Applicant argues that the claims provide real-world transformation.
	It is noted that Applicant does not state what that real-world transformation is. As can be best determined, the concept of monitoring the timeout of a user who is switching between tasks and determining when the timeout period is excessive is an abstract concept. The computer is merely linked as the technical environment upon which the abstract concept operates (i.e. the person being monitored is using a computer to perform a task). The computer is also invoked in a generic manner to apply the abstract concept.

	On page 9-10 Applicant argues that Reiner does not teach interrupting a doctor who is currently examining an image by requesting the doctor to examine a “stat” image.
	While Reiner generally teaches that a doctor can be “active” and can be assigned a “stat” case (from Applicant’s Remarks page 10, see also section above with respect to Reiner’s teachings), Reiner does not explicitly that the doctor is currently viewing an image.
	Nevertheless, Hawkins teaches that it is routine that doctors are interrupted while they are currently examining an image with another “stat” image (page 2-3):
[0023] In an example, if a user is working on one patient and another comes in with a stat priority, the user can set the first patient on the workspace shelf and set that patient aside to look at the second patient. The user can then pull the first patient back off of the shelf from within the application rather than via a separate instance on the user's desktop. In certain embodiments, if a user logs out of or exits a session, the shelf persists with its stored patient information. A user can set a patient on the shelf while the user is waiting for other views from a technician, for example, and can go on to another patient.
	
	From this teaching, it is known that when a physician is interrupted while viewing a patient’s file, including images, the physician then sets the current patient file aside to dedicate attention to the “stat” case.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In this case, the combined teachings of the applied art would suggest to one of ordinary skill in the art that it would have been obvious for a physician who is currently examining a patient’s image to be interrupted with a “stat” image from another patient.
	
	In view of the totality of the evidence, Applicant’s argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daughtry (20090106247) teaches allowing other users to unlock a document after a period of inactivity by the original user (Abstract).
Mack (New aspects of image distribution and workflow in radiology) teaches providing a timer for radiologist case review (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        


/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626